Case: 4:14-cv-01535-JAR Doc. #: 372 Filed: 07/26/19 Page: 1 of 6 PageID #: 8573


                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION


       SANDRA DRAKE, et al.,                     )
                                                 )
                   Plaintiffs,                   )
                                                 )
             vs.                                 )         Case No. 4:14-cv-1535-JAR
                                                 )
       STEAK N SHAKE, INC.,                      )
                                                 )
                   Defendant.                    )
                                                 )


         ORDER GRANTING APPROVAL OF SETTLEMENT STIPULATION

       This matter is before the Court on Plaintiffs’ Consent Motion for Approval of Global

Class Action Settlement (Doc. 364), and Plaintiffs’ Consent Motion for Approval of Attorneys’

Fees, Expenses and Service Awards (Doc. 366).

                                      Drake v. Steak N Shake

       On September 8, 2014, Sandra Drake and Randy Smith filed a collective class action

under the Fair Labor Standards Act, 201 U.S.C. § 201 et seq., (“FLSA”) against Steak-N-Shake,

Inc. (formerly Steak-N-Shake Operations, Inc.) (hereafter “SnS”) in the federal court in the

Eastern District of Missouri. On December 12, 2015, the Court entered a stipulation from the

parties consenting to conditional class certification under § 216(b) of the FLSA for all Managers

at SnS’s stores located in its St. Louis Group Market. Plaintiffs also brought a Rule 23 class

claim on behalf of Managers working at SnS’ stores in Missouri’s Minimum Wage Law,

Mo.Rev.Stat. § 290.500, et seq. (“MMWL”). In this matter, Plaintiffs claimed that Managers

were misclassified and wrongfully denied overtime pay for hours worked in excess of forty per

workweek. Defendant claimed they were exempt from overtime under the executive,

                                                     1
Case: 4:14-cv-01535-JAR Doc. #: 372 Filed: 07/26/19 Page: 2 of 6 PageID #: 8574


administrative, and combination exemptions. On December 22, 2017, the Court issued an order

denying SnS’s motion to decertify the FLSA collective class and granting the Plaintiffs’ Rule 23

motion for class certification under the MMWL. In the end, there were eleven (11) FLSA

collective class members and 275 Missouri Manager class members (total of 286 class

members). On February 19, 2019, the parties began a jury trial. On February 26, 2019 the jury

found SnS liable to the class members for overtime pay. On February 27, 2019, the jury awarded

the 275 Missouri Manager class $2,883.180.95 in lost overtime and the eleven FLSA Manager

class $154,988.22 in lost overtime. On May 10, 2019, the Court amended the judgment for the

Missouri Manager class to $5,766,361.90 and the FLSA Manager class to $309,976.44. Plaintiffs

were also awarded $1,576,220.00 in attorneys’ fees and $40,219.49 in costs. 1 The Defendant has

begun the post-trial motion process; however, the briefing schedule was stayed by the Court

pending the parties’ June 11, 2019 mediation and this settlement.

                                  Clendenen v. Steak N Shake

       On January 30, 2017, Corinna Clendenen filed a collective action under the FLSA for

Managers working in all of SnS’s remaining Group Markets (i.e., excluding the St. Louis Group

Market covered in Drake). She also filed a Rule 23 class action claim on behalf of all Managers

working in SnS’s Illinois stores under the Illinois Minimum Wage Law, 820 ILCS § 10-5/1 et

seq. (“IMWL”). This lawsuit was filed in the federal district court for the Central District of

Illinois (C.D. Ill. case no.: 1:17-1045-JBM-JEH). On March 14, 2017, SnS filed a motion

seeking the dismissal of this Complaint, or in the alternative, to stay or to transfer Clendenen to

the Eastern District of Missouri where Drake resided. On May 1, 2017, Plaintiff Clendenen filed

a motion for conditional class certification under § 216(b) of the FLSA in the Central District of


1
  In order to address corporate name change of the Defendant from Steak-N-Shake Operations,
Inc. to Steak-N-Shake, Inc., the Court entered a Second Amended Judgment on June 19, 2019.
                                                    2
Case: 4:14-cv-01535-JAR Doc. #: 372 Filed: 07/26/19 Page: 3 of 6 PageID #: 8575


Illinois. On May 12, 2017, the Central District of Illinois denied SnS’s motion to dismiss or stay

Clendenen but granted its motion to transfer the case to the Eastern District of Missouri. On May

25, 2017, Plaintiff Clendenen filed a First Amended Complaint in the Eastern District of

Missouri to add Jennifer Piccolomini as a named plaintiff and to add a Rule 23 class action claim

on behalf of all SnS Managers working at Ohio stores under Ohio’s wage and hour laws, Ohio.

Rev. Code. Ann. § 4111 et seq. On September 28, 2018 this Court granted Plaintiffs’ motion for

conditional class certification under § 216(b) of the FLSA and permitted collective class notice

to be mailed to 2,419 current and former SnS Managers working in all SnS group markets

(except St. Louis). The Court also granted Plaintiffs’ request and tolled these class members’

claims for 515 days. Per the parties’ agreement, 428 Managers (including the two named

Plaintiffs) compose the collective class members in Clendenen. Discovery has not yet begun in

this case, and in turn the Plaintiffs have not moved for Rule 23 class certification regarding the

Illinois and Ohio classes.

                                             Settlement

           On July 22, 2019, the Plaintiffs filed their Consent Motion for Approval of Global Class

Action Settlement and supporting memorandum and Plaintiffs’ Consent Motion for Approval of

Attorneys’ fees, Expenses and Service Awards along with supporting memorandum. The parties

agree that all capitalized terms in this Order with respect to the Settlement that are not otherwise

defined shall have the same meaning as in the Settlement Stipulation document submitted by the

parties.

                                              Approval

           “A district court may only approve a settlement agreement in a case brought under

§ 216(b) of the FLSA after it determines that the litigation involves a bona fide dispute and that

the proposed settlement is fair and equitable to all parties.” Williams v. BPV Mkt. Place
                                                      3
Case: 4:14-cv-01535-JAR Doc. #: 372 Filed: 07/26/19 Page: 4 of 6 PageID #: 8576


Investors, L.L.C., No. 4:14-CV-1047 CAS, 2014 WL 5017934, at *1 (E.D. Mo. Oct. 7, 2014).

Among the factors the court may consider in evaluating the settlement’s fairness are “the stage of

the litigation, the amount of discovery exchanged, the experience of counsel, and the

reasonableness of the settlement amount based on the probability of plaintiffs’ success with

respect to any potential recovery.” Id.

       This Court has duly considered all of the submissions presented with respect to the

Settlement and finds that the parties’ proposed settlement is a fair and equitable resolution of a

bona fide dispute. For the reasons set forth in the supporting Memorandum, this Court finds the

Settlement is in the best interests of the Class Members in light of the benefits to the Class

Members accruing therefrom, the substantial discovery and investigation conducted by Class

Counsel prior to the proposed Settlement, and the complexity, expense, risks and probable

protracted duration of further litigation including the appeal issues in Drake and certification

issues in Clendenen. More so, the Court notes that the financial circumstances of the Defendant

as presented to this Court in reviewing this settlement, as well as Defendant’s ability to pay for

any future final judgment in Drake or Clendenen, further merits a finding that this settlement is

fair, reasonable and adequate.

       The Court has reviewed the terms and conditions of the parties’ Settlement, including the

monetary relief provisions, the plan of allocation, the release of claims, and the parties’ detailed

description of the settlement regarding the claims of the Class Members. Based on these terms

and conditions, and the Court’s familiarity with this case, the Court finds that the proposed

Settlement is the result of extensive, arms-length negotiations between the Parties after Class

Counsel and Defendant’s counsel had fully investigated the claims and become familiar with the

strengths and weaknesses of Plaintiffs’ claims. The assistance of an experienced mediator,

Plaintiffs’ expert consultants on distressed debt Dundon Associates, LLC, and the length of the
                                                     4
Case: 4:14-cv-01535-JAR Doc. #: 372 Filed: 07/26/19 Page: 5 of 6 PageID #: 8577


settlement process confirms that the settlement is not collusive. Based on all these factors, the

Court finds that the proposed settlement has no obvious defects and is within the range of

possible settlement approval such that notice and payment to the Class Members as set forth in

the Settlement is appropriate.

        Accordingly,

        IT IS HEREBY ORDERED that Plaintiffs’ Unopposed Consent Motion for Approval

of Global Class Action Settlement (Doc. 364), is GRANTED.

        For purposes of the Settlement, this Court approves Brendan J. Donelon and Daniel W.

Craig of Donelon, P.C. as Class Counsel for all Class Members.

        For purposes of the Settlement, the Court approves the Claims Administrator selected by

the Parties as set forth in the Settlement.

        The Notice/Payment Package attached as Exhibits B and C to the Settlement fully and

accurately inform the Class Members in Drake and Clendenen of all material elements of the

action and the proposed Settlement and this Court finds that the form of method of disseminating

the Notice/Payment Packages to the Class Members, as provided in the Settlement, is the best

notice practicable under the circumstances and fully meets the requirements of applicable federal

and state law.

        IT IS FURTHER ORDERED that within seven (7) days after the “Effective Date” as

set forth in the Settlement Stipulation, the Parties shall file a motion to dismiss with prejudice,

with each party bearing its own costs, the claims of Plaintiffs and Class Members identified in

paragraphs A and B, supra, and released pursuant to Section 13 of the Settlement Stipulation. On

this date, the Parties shall also file a motion for a satisfaction and/or release of the judgment in

Drake under Federal Rules of Civil Procedure 60(b)(5).



                                                     5
Case: 4:14-cv-01535-JAR Doc. #: 372 Filed: 07/26/19 Page: 6 of 6 PageID #: 8578


       IT IS FINALLY ORDERED that the Plaintiffs’ Consent Motion for Approval of

Attorneys’ Fees, Expenses and Service Awards (Doc. 366), is GRANTED. The Court

specifically finds that this was a complex, years-long case involving hundreds of plaintiffs, that

the outcome was unclear, that counsel undertook significant risk in pursuing it to trial, and did

pursue the suit all the way to a jury verdict. Likewise, the Court finds that, given the extensive

involvement of the named Plaintiffs and those parties who were deposed, the proposed service

awards are fair and reasonable.

       The Court finds, pursuant to Fed. R. Civ. P. 54(b), that there is no just reason for delay,

and directs the Clerk to enter this Order of Approval.



       Dated this 26th day of July, 2019.



                                                 ________________________________
                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE




                                                    6
